ORDER GRANTING VERIFIED MOTION TO EXTEND STARTING DATE OF SUSPENSION FROM THE PRACTICE OF LAW
On January 10, 2005, this Court issued an Order suspending the respondent from the practice of law for six (6) months, effective February 21, 2005, with automatic reinstatement thereafter. Comes now the respondent and requests that the effective date of the suspension and his attendant duties under Ind. Admission and Discipline Rule 283, Section 26 be extended until March 16, 2005.
And this Court, being duly advised, now finds that the request to extend the effective date of his suspension should be granted.
IT IS, THEREFORE, ORDERED that the respondent's suspension from the practice of law, by previous Order, effective February 21, 2005, is amended and respondent is hereby suspended from the practice of law for a period of six (6) months, beginning March 16, 2005, with automatic reinstatement thereafter.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.